The plaintiffs in this bill allege, that it was agreed between the defendant, George Haigh, and his son, John William Haigh, in his lifetime, that he, the defendant, should purchase the lot of land in question for the said John W. Haigh, the deed thereof to be taken in the name of the defendant, the purchase money to be furnished by the said John. That said purchase was made in pursuance of said agreement, the deed made to the defendant, and the consideration paid by the said John. That the said John was permitted to enter into possession, occupy, and improve the said premises, and so continued *Page 28 
until the time of his death in 1863. At his death he left a widow, Christie Haigh, and an only son, an infant of the age of four years. The widow and the son are plaintiffs in this bill. The other plaintiff, Eddy, is the administrator on the estate of the said John W. Haigh, duly appointed. The plaintiffs also allege, that they have demanded the conveyance to be made by the defendant to the said infant, and the defendant has refused so to convey, and that the estate is necessary for the payment of the just debts of the said John W. Haigh deceased.
It appears from the answer and evidence in the cause, that the said John W. Haigh was born without the United States, was never naturalized, and remained an alien at the time of his death.
The bill prays that the defendant may be decreed to convey the said estate to the said infant, as heir at law to the plaintiff, the said John W. Haigh deceased, as the cestui quetrust under the agreement for the purchase of the estate by his ancestor.
The defence set up against the prayer of the bill is, that the said John W. Haigh, having been at the time of the purchase, and of his death, an alien, there could be no resulting trust in his favor while he lived, and though a trust results in favor of a subject, whether natural born or naturalized, where the consideration is paid by him, though the deed be in the name of another for him, the rule does not apply to an alien.
In Story's Equity Jurisprudence, § 1201, b., it is said, that a court of equity would not raise a trust in favor of an alien paying money under such circumstances, in fraud of the rights of the State or the law of the land. This is supported by the case of Legett v. Dubois, 5 Paige, Ch. 117. In this case the Chancellor says, "Where an alien purchases land, and takes an absolute conveyance in the name of a citizen, without any agreement or declaration of a trust, the law will not raise a trust in favor of the alien purchaser who cannot hold the land, any more than it would cast it by descent upon an alien heir, who cannot hold it against the State," and refers to and adopts the language of the court in 3 Leigh's Rep. 514, in Hubbard v.Goodwin, in a similar case. This is such a trust as, upon the well received principles *Page 29 
of equity, as well as upon authority, will pass to the State to be enforced at its instance and in its favor.
Had John W. Haigh survived, no trust could have been raised in his favor, to be enforced by the court.
The bill asks a decree to compel a conveyance, not to John W. Haigh, but to the infant son as heir at law, and assumes that the son of an alien could succeed by inheritance to his estate. Had the conveyance been to the father, he might, under the authorities, have held till office found, and might convey a disposable interest to be divested upon office found. It could not, however, pass by descent from him, he having no inheritable blood. By his death, it is said, the sovereign is seized without office found. Fairfax's Devisee v. Hunter's Lessee, 7 Cranch. 621.
Upon the death of the alien, the estate ipso facto
escheats, and by the common law vests in the sovereign, in England, and in the State, in this country, where there is no statute provision directing otherwise.
In this State, instead of vesting in the State, it is provided by statute, that whenever any person die without heirs, his estate shall pass to the heirs and be taken possession of by the town treasurer of the town in which his estate may be, until an heir appears to claim the same. Attorney General v. City ofProvidence. 8 R.I. 8. The infant plaintiff, then, having no right to inherit, and having no other title or claim to the premises, has no claim to a decree of this court to direct the conveyance to him, and the court cannot cast upon him what he has not the right to hold. This can neither be done for the benefit of the infant plaintiff, nor can it be for the benefit of the administrator, to enable him to pay out of the estate the debts owing by the deceased alien. The estate vests elsewhere, and the administration for the payment of debts is placed in other hands. The 1st section of chapter 160 of the Revised Statutes provides, that "when any person shall die leaving any real or personal estate within this state, and shall leave no known heir or legal representative within the United States to claim the same," the town treasurer may take the same into his possession, for the use of such town; and section 2d provides that the estate so taken into *Page 30 
possession, "shall be subject and liable to the payment of the debts of the deceased to whom it belonged; and such town shall be holden to pay the same, to the amount of the value of the estate received." We have been referred to the Statute of 11 and 12 Wm. III. Chap. 6, to show that an estate might pass by descent from John W. Haigh. It provides that all persons, natural born, may inherit from any other ancestors, lineal or collateral, though their father or mother, or their ancestor through whom they derive their pedigree, may be an alien. The Statute has no application to the case before us. It applies only to a descent from a citizen to a citizen through an alien, and the statute has provided that in such a case, the alienage of the person through whom the pedigree is to be derived, who of course takes nothing, being deceased, shall not prevent the descent to the citizen.
The statute was declared to be in force in Massachusetts, yet the court held that upon the death of an alien his estate, ipsofacto, escheated, he having no inheritable blood by which the estate could be transmitted.
It is suggested that a late statute in this State has provided, that estates may descend to, and be inherited from, an alien, and that, therefore, the infant plaintiff in the bill has become entitled to take from the deceased John W. Haigh. The statute has been passed since the filing of this bill, and does not provide that it shall retroact upon this case.
Section 16 of chapter 6 of the Revised Statutes, "Of the Construction of Statutes," indicates a different rule, and that, unless it expressly appears, a statute shall not affect any act done or any right accrued, acquired or established, or any suit or proceeding had or commenced in any civil case, before the time it shall take effect.
The statute was intended to affect cases only which should thereafter arise upon the death of aliens, and not the case where the estate had already passed according to the provisions of the law then existing. It gives no aid, therefore, to the plaintiff in this bill, and the bill must be dismissed.
Bill dismissed. *Page 31